UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7952



BERNARD MCFADDEN,

                                               Plaintiff - Appellant,

             versus


DESIREE R. ALLEN, Court Services Manager;
MARGARET T. SULLIVAN, Official Court Reporter
for Sumter County Court of General Sessions in
their individual or personal and official
capacities,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(CA-05-887-3-RBH)


Submitted:    July 21, 2006                  Decided:   August 4, 2006


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bernard   McFadden     appeals    the   district   court’s   order

adopting the recommendation of the magistrate judge and denying

relief without prejudice on his 42 U.S.C. § 1983 (2000) action.           We

have   reviewed   the   record     and     find   no   reversible      error.

Accordingly, we affirm the order of the district court on the basis

that this action is precluded by Heck v. Humphrey, 512 U.S. 477

(1994). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -